1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                            CENTRAL DISTRICT OF CALIFORNIA
8
9
     LUXOTTICA GROUP, S.p.A., an Italian ) CASE NO.: 2:18-cv-03649-JAK (RAOx)
10   Corporation,                        )
                                         ) ORDER RE STIPULATION TO
11                       Plaintiffs,     ) ENTRY OF PERMANENT
                                         ) INJUNCTION AND DISMISSAL OF
12                v.                     ) ACTION WITH PREJUDICE
                                         ) (DKT. 53)
13   ALEXANDER CHEUNG, an individual; )
     and DOES 1-10, inclusive,           ) JS-6
14                                       )
                         Defendants.     )
15                                       )
                                         )
16                                       )
                                         )
17                                       )
                                         )
18
19
           Based on a review of the Stipulation to Entry of Permanent Injunction and
20
     Dismissal of Action with Prejudice (the “Stipulation”) (Dkt. 53), sufficient good cause
21
     has been shown. Therefore, the Stipulation is APPROVED.
22
           Whereas, Plaintiff Luxottica Group S.p.A. (“Luxottica” or “Plaintiff”) filed a
23
     Complaint in this action charging Defendant Alexander Cheung (hereinafter,
24
     “Defendant”) with Trademark Infringement and False Designations of Origin under
25
     the Lanham Act, as well as Trademark Infringement, and Unfair Competition under
26
     the common and state laws of the State of California arising from Defendant’s alleged
27
     illegal importation, distribution, offering for sale, and/or sale of products bearing
28

                                                  1
1    counterfeit reproductions of the Ray-Ban Marks (defined below).
2          Whereas, the parties hereto desire to fully settle all of the claims between them.
3    Whereas, the parties herein have simultaneously entered into a confidential Settlement
4    Agreement and Mutual Release. Whereas, Defendant has agreed to the below terms of
5    a permanent injunction.
6
7    It is hereby ordered that
8          1.     Luxottica is the owner of various Ray-Ban trademarks (collectively, the
9    “Ray-Ban Marks”), including but not limited the following United States Trademark
10   Registrations:
11        Trademark         Registration No.               Good And Services
12                               650,499       sunglasses, shooting glasses, and
                                               ophthalmic lenses, in class 26.
13
                                 1,093,658     ophthalmic products and accessories –
14                                             namely, sunglasses; eyeglasses; spectacles;
15                                             lenses and frames for sunglasses,
                                               eyeglasses, spectacles and goggles; and
16                                             cases and other protective covers for
                                               sunglasses, eyeglasses, spectacles in class
17                                             9.
18                               1,726,955     bags; namely, tote, duffle and all-purpose
19                                             sports bags, in class 18.
                                               cloths for cleaning ophthalmic products, in
20                                             class 21.
21                                             clothing and headgear; namely, hats, in
22                                             class 25.
                                 1,080,886     ophthalmic products and accessories –
23                                             namely, sunglasses; eyeglasses; spectacles;
24                                             lenses and frames for sunglasses,
                                               eyeglasses, spectacles – in class 9.
25
                                 1,490,305     clothing, namely, t-shirts, in class 25.
26
                                 2,718,485     goods made of leather and imitation
27                                             leather, namely, wallets, card cases for
                                               business cards, calling cards, name cards
28                                             and credit cards in class 18.


                                                2
                                                 clothing for men and women, namely, polo
1
                                                 shirts; headgear, namely, berets and caps.
2                               1,320,460        sunglasses and carrying cases there for, in
3                                                class 9.

4
5                               3,522,603        sunglasses, eyeglasses, lenses for
6                                                eyeglasses, eyeglasses frames, cases for
                                                 eyeglasses, in class 9.
7
8
           2.     Defendant shall immediately and permanently cease the manufacture,
9
     purchase, production, distribution, circulation, sale, offering for sale, importation,
10
     exportation, advertising, promotion, display, shipment, marketing or incorporation in
11
     advertising or marketing the Ray-Ban Marks and/or eyewear bearing counterfeit
12
     reproductions of the Ray-Ban Marks and/or products bearing marks identical,
13
     substantially indistinguishable, and/or confusingly similar to the Ray-Ban Marks.
14
           3.     Defendant shall not deliver, hold for sale, transfer or otherwise move,
15
     store or dispose in any manner products, advertisements, and/or marketing materials
16
     bearing the Ray-Ban Marks or marks identical, substantially indistinguishable, and/or
17
     confusingly similar to the Ray-Ban Marks.
18
           4.     Defendant shall not knowingly assist, aid or attempt to assist or aid any
19
     other person or entity in performing any of the prohibited activities referred to in
20
     Paragraphs 2 or 3 above.
21
           5.     This Court has jurisdiction over the parties herein and has jurisdiction
22
     over the subject matter hereof pursuant to 15 U.S.C. § 1121.
23
           6.     The execution of this stipulation shall serve to bind and obligate the
24
     parties hereto. However, dismissal with prejudice of Defendant shall not have
25
     preclusive effect on any other parties, actual or potential, who are not specifically and
26
     expressly released herein or in the parties’ confidential settlement agreement, all
27
     claims against whom Plaintiff expressly reserves.
28


                                                  3
1          7.     Plaintiff and Defendant shall bear their own costs and attorneys’ fees
2    associated with this action.
3          8.     The jurisdiction of this Court is retained for the purpose of making any
4    further orders necessary or proper for the enforcement, construction, and/or
5    modification of this Stipulation/Order as well as the parties’ confidential settlement
6    agreement in connection with this action.
7          9.     Except as otherwise provided herein, Luxottica’s claims against
8    Defendant Alexander Cheung are fully resolved and dismissed with prejudice.
9          IT IS SO ORDERED.
10
11
     Dated: January 31, 2020          __________________________________
12                                    JOHN A. KRONSTADT
                                      UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 4
